Filed 10/19/20 Robinson v. Select Bankcard CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 JOSHUA ROBINSON,

      Cross-complainant and Appellant,                                 G058056

           v.                                                          (Super. Ct. No. 30-2017-00900137)

 SELECT BANKCARD, INC.,                                                OPINION

      Cross-defendant and Respondent.



                   Appeal from a judgment of the Superior Court of Orange County, Linda S.
Marks, Judge. Affirmed. Motion to dismiss and request for sanctions denied.
                   Donald Lawson for Cross-complainant and Appellant.
                   Global Legal Law Firm and James C. Huber for Cross-defendant and
Respondent.
                                                            *     *    *
                   Select Bankcard, Inc. (Select) provides services and equipment to
merchants wishing to process electronic payments from customers. Select entered into an
agreement with Joshua Robinson on behalf of the company Your Diabetic Supplier
(YDS). Soon thereafter, Select sued Robinson, YDS, and several other individuals after
it discovered YDS owed it over $60,000, after failing to pay for reversed customer
transactions (“chargebacks”), processing fees, and transaction costs.1 Robinson filed a
cross-complaint seeking relief pursuant to Civil Code section 1798.93, an action by
which a person may prove he or she is a victim of identity theft in connection with a
transaction that has resulted in a claim against the person.2
              The court determined there was insufficient evidence to support (1) Select’s
theory Robinson was “a strawman who lent his information” to the other defendants for a
profit or (2) Robinson’s theory he was the victim of identity theft. Accordingly, Select
and Robinson did not prevail on their complaints against each other. In this appeal,
Robinson asserts there was insufficient evidence to support five factual findings listed in
the court’s statement of decision regarding his cross-complaint. He also maintains the
court erred by concluding he failed to meet the elements of a section 1798.93 action, and
he was entitled to $30,000 in damages, attorney fees, and costs. We disagree and affirm
the judgment on the cross-complaint.
                                          FACTS
              The facts in this case were highly disputed. The following is a summary of
the trial court’s factual findings supporting the judgment, taken from its statement of
decision. In January 2017, Select sued YDS, Robinson, and “the Adl defendants”3 for
breach of contract, fraud, negligent misrepresentation, and breach of the covenant of
good faith and fair dealing. In October 2018, Robinson filed his cross-complaint against

1
              YDS and the other defendants are not parties to this appeal.
2
              All further statutory references are to the Civil Code, unless otherwise
indicated.
3
              The Adl defendants refer to Fardad Adl Tabatabaie and Brian Adl. The
court entered default against YDS and the Adl defendants after they failed to appear in
the action.

                                              2
Select, alleging he was a victim of identity theft as defined in section 1798.92 and
seeking $63,000.
              The court made the following factual findings: “Select is in the business of
processing orders for merchants online. It works with banks and credit card companies to
facilitate sales online. Merchants who request such services are vetted by Pathway
Payments, and if approved, placed with Select.”4
              It discussed Select’s evidence as follows: “Select alleges . . . Robinson
through his company . . . YDS[] completed a merchant account application on September
23, 2016, (Exhibit 1) and received approval for online services. Pathway Payments
reviewed the application and e-[s]ignatures were provided on documents submitted,
along with a fictitious business statement which was later proved at trial to be a forgery.
Pathway approved the account to be managed by Select. [¶] The Web site was reviewed
and deemed reliable, the application was reviewed[,] and information was believed to be
accurate. [¶] Testimony was received by Jon Shipley, principal for Select[, who stated]
the account had no red flags and did not operate like a fraudulent account.”
              The trial court gave some details about the application process. It noted
Marlon Harris, a Pathway Payments employee, testified YDS submitted two applications.
Brian Adl submitted the first application on behalf of YDS in April 2016, but Pathway
Payments rejected it due to lack of creditworthiness. A few months later in September
2016, YDS submitted a second application under Robinson’s name. Pathway Payments
approved this application because of Robinson’s record of good credit. The court made
the following findings: “Harris testified that the Web site was detailed and complete for
YDS. The information on the application matched the information on the credit report



4
               Pathway Payments, an independent company, brokered the electronic
payment processing agreement between Select and YDS. Pathway Payments was not a
party in this case.

                                             3
for Robinson. Harris was led to believe that Robinson was the new owner when the
second application was submitted.”
              The court described how fraudulent accounts are typically “opened and
immediately closed with one or two payments processed.” YDS did not follow this
pattern. The evidence established the following: “YDS was operating and delivering
product between September and October of 2016. At the end of October and early
November, chargebacks started to appear on the account. Customers were not receiving
product, and the account became problematic. YDS did not respond to e-mails, and the
primary phone number was disconnected. All contact and contact information for the
merchant ceased.” In January 2017, Select sued YDS and Robinson to recover over
$60,000 in chargebacks and fees.
              In early February 2017, Robinson filed an identity theft police report within
a week of being served with Select’s complaint. A few weeks thereafter, Robinson’s
attorney sent Select a letter stating, “I believe you already know that [my client] asserts
that he is not the ‘Joshua Robinson’ you are seeking. As a starting point, I will provide
the following physical description of . . . Robinson, and request that you verify whether
or not this fits the description of your defendant.” After providing a physical description,
Robinson’s counsel asked Select to send any pertinent contracts so he could compare the
signatures. Approximately one month later, at the end of March 2017, Robinson’s
counsel wrote a second letter stating he provided “sufficient information” (i.e., the
physical description), for Select to determine if it was suing the wrong person and “this
appears to be a circumstance of identity theft.” A few days later, Robinson filed an
answer to the complaint raising the affirmative defense of identity theft. In April 2017,
Robinson filed an identity theft affidavit with the Internal Revenue Service (IRS).
              In July 2017, Select asked Robinson to provide all documents supporting
his claim, including the police report. After obtaining an extension, Robinson on
September 7, 2017, provided a fictitious business name statement but not the police

                                              4
report. Select asked Robinson to bring the requested documents and police report to his
deposition in October 2017. He failed to do so. Thereafter, Robinson provided an
incomplete copy of the police report. Close to trial, Robinson eventually provided a full
and final copy of the police report. The original police report had multiple supplements
showing Robinson repeatedly amended his report over a one-year period.
              On two different occasions before trial, Select filed motions to compel the
production of documents requested in discovery. Select wanted financial information
related to suspected cash payments and Robinson’s decision to open a virtual office at the
same time the YDS agreement was being processed. It also requested information about
Robinson’s claim he owned a church, having only a few members, and the financial
transactions related to that enterprise. Robinson produced some documents, but they
were often heavily redacted or unreadable. Select complained Robinson’s avoidance of
deadlines and refusal to cooperate with discovery was delaying the case. The court
granted both motions and sanctioned Robinson. Due to Robinson’s evasive conduct and
delay in providing a full police report, Shipley maintained at trial that Select was not fully
aware of the identity theft claim until before the trial started in January 2019.
              The trial court reached the following legal conclusions after examining all
the evidence: “This is an unusual case in which the evidence presented preponderates in
favor of [Robinson] and against [Select] on the complaint and against [Robinson] and in
favor of [Select] on the [c]ross[-c]omplaint. There is insufficient evidence to make a
finding one way or another. It is as likely that . . . Robinson was a strawman who lent his
information to the Adl defendants so that they could procure merchant line credit for
YDS, and that by giving his name, Robinson profited from the scheme, as Robinson
having been a victim of identity theft. However, while not fully substantiated by the
evidence at trial, Robinson’s credibility may be at issue based on his evasive and
contradictory testimony at trial. While not believable, it nevertheless does not support a
finding in favor of Plaintiff.”

                                              5
              The trial court elaborated, “[Robinson’s] failure to promptly report his
concerns about identity theft to [Select], failure to produce documents subjecting him to
sanctions on two occasions, and his credibility at trial raises suspicion as to Robinsons’
lack of culpability. Robinson’s testimony that he did not comply with discovery requests
or producing records at deposition because he was afraid of being a victim of future
identity theft is not believable. A protective order could have dispensed with any
concerns Robinson might have had in providing his personal information. [¶] The court
wonders whether the cross-complaint was filed simply to cause diversion and avoid any
adverse judgment.”
              Nevertheless, the trial court determined Select could not prevail on the
breach of contract action because it failed to establish by a preponderance of the evidence
that Robinson signed the contract or that the “individual purportedly identified in the
application” was Robinson. It concluded, “There is insufficient evidence to hold . . .
Robinson liable, and therefore all causes of action fail as against him.” It clarified, “After
the [c]ourt has weighed all the evidence, it cannot determine whether an on-line merchant
contract was entered on behalf of YDS by . . . Robinson or not. Therefore, consistent
with CACI [No.] 200, when the existence of a fact is not more probable than its
nonexistence, defendant shall prevail.”
              As for the cross-complaint, the trial court determined Robinson failed to
meet the elements of section 1798.93. Specifically, it provided the following reasoning:
“Robinson has failed to prove he was the victim of identity theft. His conduct was
inconsistent with how a reasonable person would proceed. The failure to timely produce
a police report, and immediately respond to the inquiries of Select raises suspicion.
Select was not made aware of Robinson’s claim until January of 2019. His discovery
responses were evasive and contradictory, as was his testimony at trial which was self-
serving regarding his finances, virtual office[,] and business dealings during the relevant
time frame. While the [c]ourt had ordered sanctions on two occasions against . . .

                                              6
Robinson for failure to comply with discovery, and limited the evidence received at trial
by not considering the sanctions, but for the failure to timely respond to discovery as
evidence that his behavior was inconsistent with a person making a claim of identity
theft. The evidence received at trial to support a claim for identity theft appears to have
been created by him after he was served with the complaint. A complete police report
was not provided to defendant until close to trial.” For these reasons, the court ruled in
Select’s favor on the cross-complaint.
              In its statement of decision, the court noted trial lasted four days and
concluded on February 5, 2019. The parties stipulated to a briefing schedule to submit
closing briefs in lieu of closing argument the end of April 2019. The court stated it took
the matter under submission, and after considering all the evidence and briefing, issued
its tentative statement of decision on May 24, 2019. It noted “This tentative statement of
decision shall be the [c]ourt’s statement of decision unless within ten (10) days either
party specifies those principal controverted issues or makes proposals not covered in the
tentative decision. See [Cal. Rules of Court, rule] 3.1590(c)(4).” Our records show that
neither party responded nor objected to the statement of decision within the 10-day
deadline.
                                       DISCUSSION
I. Applicable Legal Principles Regarding Section 1798.93 Actions
              Under California’s Identity Theft Act (“CITA”), a “victim of identity theft”
can bring an action for damages, civil penalties, and injunctive relief “against a claimant
to establish that the person is a victim of identity theft in connection with the claimant’s
claim against that person.” (§ 1798.93, subd. (a).) A “claimant” is defined as “a person
who has or purports to have a claim for money or an interest in property in connection
with a transaction procured through identity theft.” (§ 1798.92, subd. (a).) A “victim of
identity theft” is defined as a “person who had his or her personal identifying information
used without authorization by another to obtain credit, goods, services, money, or

                                              7
property, and did not use or possess the credit, goods, services, money, or property
obtained by the identity theft, and filed a police report in this regard.” (§ 1798.92, subd.
(d).) “A person shall establish that he or she is a victim of identity theft by a
preponderance of the evidence.” (§ 1798.93, subd. (b).)
              Section 1798.93, subdivision (c), provides multiple remedies, including
(1) a declaratory judgment that the victim of identity theft “is not obligated to the
claimant on that claim” and that any security interest purportedly acquired by the
claimant against the victim’s property is void; (2) an injunction preventing the defendant
from collecting on the claim or from enforcing a judgment against the plaintiff on the
claim; and (3) actual damages, attorney’s fees, costs, and appropriate “equitable relief.”
              In some cases, the victim of identity theft may recover civil penalties. The
victim must establish “by clear and convincing evidence” that the victim provided written
notice to the claimant, “the claimant failed to diligently investigate the victim’s
notification of a possible identity theft,” and “the claimant continued to pursue its claim
against the victim after the claimant was presented with facts that were later held to
entitle the victim to a judgment pursuant to this section.” (§ 1798.93, subd. (c)(6) [“civil
penalty” of up to $30,000].)
              Relevant to this appeal, the statute permits an identity theft victim to file a
cross-compliant “to establish that the person is a victim of identity theft in connection
with the claimant’s” action “to recover on its claims against the victim.” (§ 1798.93,
subd. (a).) If the person successfully proves that “he or she is a victim of identity theft, as
defined in [s]ection 530.5 of the Penal Code, as to a particular claim” he or she shall be
entitled to “the dismissal of any cause of action in the complaint filed by the claimant
based on a claim which arose as a result of the identity theft.” (§ 1798.93, subd. (c)(4).)
II. Standard of Review
              Robinson makes two main arguments on appeal. First, he asserts there was
insufficient evidence to support five of the court’s findings of fact in the statement of

                                              8
decision. He maintains we must apply the substantial evidence standard of review to
each of those findings. Second, Robinson argues the court erred in concluding he failed
to satisfy all the elements required for a section 1798.93 action. He contends that
because this issue involves mixed questions of law and fact we must apply a de novo
standard of review. On the other hand, Select asserts we must apply an abuse of
discretion standard in reviewing both arguments. Both parties are incorrect.
              “‘We generally apply the familiar substantial evidence test when the
sufficiency of the evidence is at issue on appeal. Under this test, “‘we are bound by the
established rules of appellate review that all factual matters will be viewed most
favorably to the prevailing party [citations] and in support of the judgment . . . . “In brief,
the appellate court ordinarily looks only at the evidence supporting the successful party,
and disregards the contrary showing.” [Citation.] All conflicts, therefore, must be
resolved in favor of the respondent.’” [Citation.] [¶] But this test is typically implicated
when a defendant contends that the plaintiff succeeded at trial in spite of insufficient
evidence. In the case where the trier of fact has expressly or implicitly concluded that the
party with the burden of proof did not carry the burden and that party appeals, it is
misleading to characterize the failure-of-proof issue as whether substantial evidence
supports the judgment. This follows because such a characterization is conceptually one
that allows an attack on (1) the evidence supporting the party who had no burden of
proof, and (2) the trier of fact’s unassailable conclusion that the party with the burden did
not prove one or more elements of the case (Oldenburg v. Sears, Roebuck & Co. (1957)
152 Cal. App. 2d 733, 742 . . . [trier of fact is the exclusive judge of the credibility of the
evidence and can reject evidence as unworthy of credence]; Hicks v. Reis (1943)
21 Cal. 2d 654, 659-660 . . . [trial court is entitled to reject in toto the testimony of a
witness, even if that testimony is uncontradicted]).’” (Sonic Manufacturing
Technologies, Inc. v. AAE Systems, Inc. (2011) 196 Cal. App. 4th 456, 465-466 (Sonic),
second italics added.)

                                               9
                “‘Thus, where the issue on appeal turns on a failure of proof at trial, the
question for a reviewing court becomes whether the evidence compels a finding in favor
of the appellant as a matter of law. [Citations.] Specifically, the question becomes
whether the appellant’s evidence was (1) “uncontradicted and unimpeached” and (2) “of
such a character and weight as to leave no room for a judicial determination that it was
insufficient to support a finding.”’ [Citation.]” (Sonic, supra, 196 Cal.App.4th at
p. 466.)
III. Analysis
                In this case, the trial court determined Robinson failed to establish an
essential element needed to succeed on his section 1798.93 claim. Specifically, it
determined “Robinson has failed to prove he was the victim of identity theft” and did not
authorize YDS to use his information in its application. The court offered several reasons
to support this determination, which Robinson has decided to treat as distinct sufficiency
of the evidence questions. This is incorrect. The two issues are one and the same. The
court’s decision that Robinson failed to prove he was the victim of identity theft requires
only our consideration of Robinson’s evidence, and whether it compels a finding in his
favor as a matter of law. (Sonic, supra, 196 Cal.App.4th at p. 466.) We need only
determine if Robinson’s evidence supporting his claim was uncontradicted, unimpeached,
and “‘“of such a character and weight as to leave no room for a judicial determination
that it was insufficient to support a finding.”’ [Citation.]” (Sonic, supra, 196
Cal.App.4th at p. 466.)5
                As mentioned, the term “victim of identity theft” as used in section 1798.93
means a person who has his personal identifying information “used without authorization


5
              To clarify, due to the applicable standard of review we need not separately
consider Robinson’s multiple sufficiency of the evidence arguments challenging select
sentences of the court’s statement of decision. Our focus is only on the weight and
veracity of Robinson’s evidence.

                                               10
by another to obtain credit, [or] services . . . and did not use or possess the credit, [or]
services . . . obtained by the identity theft, and filed a police report in this regard pursuant
to [s]ection 530.5 of the Penal Code.” (§ 1798.92, subd. (d) [defining victim of identity
theft].)
              Penal Code section 530.5 “criminalizes the willful use of someone’s
personal identify information for an unlawful purpose . . . .” (People v. Jimenez (2020)
9 Cal. 5th 53, 59 (Jimenez)), and designates the crime is a felony. Although section
1798.92 suggests Penal Code section 530.5 discusses police reports prepared in identity
theft cases, it does not mention reports. However, as explained by our Supreme Court in
Jimenez, when the Legislature criminalized identify theft, it also enacted “a set of
reporting and verification requirements for consumer credit agencies, a series of police
investigation protocols for identity theft reports, and new procedures by which victims
could clear their names and block inaccurate information from their credit files.
[Citation.]” (Jimenez, supra, 9 Cal.5th at p. 64, citing Sen. Com. on Public Safety,
Analysis of Assem. Bill No. 156 (1997-1998 Reg. Sess.) as amended July 3, 1997, pp. 2-
3.)
              The Legislature recognized law enforcement had only “‘considered the
defrauded business entity . . . to be the victim of identity theft, not the person whose
identity was stolen so that the fraud could be committed.’ (Sen. Com. on Public Safety,
Analysis of Assem. Bill No. 245 (2001-2002 Reg. Sess.) as amended May 1, 2000, p. 6.)
As a result, victims found it difficult to report the crime, seek damages, and clear their
names. (Ibid.)” (Jimenez, supra, 9 Cal.5th at p. 63.) Consequently, the Legislature in
addition to Penal Code section 530.5, enacted Penal Code section 530.6, which provides
the following assistance to identity theft victims: “A person who has learned or
reasonably suspects that his or her personal identifying information has been unlawfully
used by another, as described in subdivision (a) of [s]ection 530.5, may initiate a law
enforcement investigation by contacting the local law enforcement agency that has

                                               11
jurisdiction over his or her actual residence or place of business, which shall take a police
report of the matter, provide the complainant with a copy of that report, and begin an
investigation of the facts. If the suspected crime was committed in a different
jurisdiction, the local law enforcement agency may refer the matter to the law
enforcement agency where the suspected crime was committed for further investigation
of the facts.” (Italics added.) Thus, we conclude section 1798.92’s reference to a police
report filed “pursuant to” Penal Code section 530.5, simply notifies the purported identity
theft victim that law enforcement is statutorily required to create a police report and
provide him or her with a copy. Accordingly, a person filing a section 1798.93 action
must file an identity theft police report, triggering law enforcement’s statutory duty to
investigate the facts. The culprit can then be criminally charged under Penal Code
section 530.5.
              Robinson asserts he satisfied all the requirements needed for a section
1798.93 action because he filed a police report and established the Adl defendants
improperly used his credit report and personal identifying information to enter into an
agreement with Select for customer payment services. Robinson maintains his personal
identifying information was used without his “authorization” because it was undisputed
he did not sign the merchant account application with a wet or e-signature.
              To support this assertion, Robinson refers to the testimony of his witness,
Linda Mitchell, a forensic document examiner having expertise in identifying and
authenticating handwriting. At trial, Mitchell clarified she also received training about e-
signatures, and she co-authored an article about how to authenticate them. She examined
the signature box of Select’s merchant agreements and determined the markings were
“not an e-signature because it does not meet the criteria of the . . . California E-Sign Act.”
However, she did not render an opinion about whether Robinson agreed to sign the
application or authorized others to submit the application using his personal information.



                                             12
              Robinson adds there was other evidence he was not involved in the
business, the application, or the credit card transactions. Specifically, he focuses on the
following evidence: (1) all the income was deposited in Brian Adl’s bank accounts,
(2) he has always denied signing the agreement or authorizing anyone to sign the
agreement, and (3) he filed an identity theft police report. Finally, Robinson referred to
Harris’s testimony that Pathway Payments only communicated with Brian Adl.
              Except for Robinson’s testimony, all of the other evidence he describes
does not directly concern the essential issue of authorization. Mitchell and Harris offered
no opinion about whether Robinson authorized the Adl defendants to open an account
with Select. These witnesses simply supported Robinson’s claim he had no direct contact
with Pathway Payments/Select. Evidence that YDS’s income was not deposited into
Robinson’s account does not rule out the possibility he was compensated in cash
beforehand or by other means. And the police report simply contained Robinson’s self-
serving statements and allegations. There is nothing in the report suggesting the police
conducted an independent investigation confirming foul play. Indeed, there is no
evidence indicating any of the Adl defendants were criminally prosecuted for identity
theft in the two years following Robinson’s police report, or thereafter.
              All that remains is Robinson’s own testimony that he did not authorize the
Adl defendants to use his personal information to apply for an account with Select. As
mentioned, “‘where the issue on appeal turns on a failure of proof at trial, the question for
a reviewing court becomes . . . whether the appellant’s evidence was . . . “uncontradicted
and unimpeached” . . . .’ [Citation.]” (Sonic, supra, 196 Cal.App.4th at p. 466.) Our
review of the record shows Robinson’s testimony was both contradicted and deemed
untrustworthy.
              Despite having significant issues with Robinson’s credibility, the trial court
determined Select failed to present enough evidence to prove Robinson was the
“strawman who lent his information to the Adl defendants so that they could procure” the

                                             13
agreement with Select. Although the evidence may not have been “enough” to secure a
favorable judgment, the records shows Select certainly presented credible evidence
contradicting Robinson’s claim he was the victim of identity theft. Much of this evidence
is detailed in its trial brief, which served as Select’s closing argument. Select also
pointed out multiple times Robinson contradicted his own testimony and was impeached.
Select asserted, “[Robinson acted] like a culpable party throughout litigation by
concealing records and subjecting himself to sanctions for discovery violations.
[Citation.]”
               The following are some examples of the evidence contradicting Robinson’s
claims. Select’s president, Shipley, opined that in light of his experience and background
in merchant accounts, he believed Robinson signed the application submitted to Select.
He explained it was common in his industry for someone involved with a business to
have another individual submit documents on their behalf. He stated sometimes this
occurred when a business undergoes new ownership, or the business has sought
“substitute owners” willing to receive compensation in exchange for the business using
their information for the application.
               Shipley added the information on the application matched Robinson’s
credit report and the application had none of the telling signs of fraud. He opined,
“Usually with identity theft, the processing goes bad quickly in a dramatic fashion.
Usually the perpetrator has a very defined plan when there’s an event . . . oftentimes over
a weekend because they know we . . . may not have as much coverage on staff . . . .” In
this case, Shipley stated YDS had two months of normal processing of legitimate
customer orders. “We know that there were legitimate customers because they were
inquiring and saying we ordered product and we didn’t receive it. And the account went
bad slowly during” the end of October and into November 2016. He noted the
chargebacks occurred slowly rather than in a “dramatic fashion” usually seen with
identity theft. Another reason Shipley did not believe this was a case of identity theft was

                                             14
because Brian Adl “made himself available” until Select sued him. Shipley stated,
“Usually when identity theft happens, the perpetrator does not let you know what their
identity is . . . [a]nd so . . . it would have been odd for Brian [Adl] to give us his
information and . . . all of his dad’s information . . . only to then commit identity theft.”
In addition to providing contact information, Brian Adl told Harris that Robinson took
over the business, but it was being mismanaged because he was not shipping the
purchased goods. Shipley stated, “the processing history supports that statement.” He
added Brian Adl communicated with Harris after there were chargeback events, which
would be unusual in an identity theft case because usually the perpetrators disappear
when there is a “loss event.”
              Moreover, in his briefing, Robinson ignores the trial court’s plainly stated
conclusion his testimony was “not believable.” In the statement of decision, the court
concluded it had good reason to question Robinson’s credibility “based on his evasive
and contradictory testimony at trial.” The court added that it suspected Robinson may be
culpable due to his failure to promptly report his concerns about identity theft to Select,
his failure to produce documents subjecting him to sanctions on two occasions, and his
credibility at trial. The court noted, “Robinson’s testimony that he did not comply with
discovery requests or produc[e] records at deposition because he was afraid of being a
victim of future identity theft is not believable. A protective order could have dispensed
with any concerns . . . . The court wonders whether the cross-complaint was filed simply
to cause diversion and avoid an adverse judgment.” We do not review credibility
determinations. (People v. Lindberg (2008) 45 Cal. 4th 1, 27 [reviewing court does not
reevaluate witness’s credibility].)
              Robinson’s failure to appreciate the high hurdle he faced in this appeal is
demonstrated by his bold assertion “incontrovertible evidence” established his personal
information was used without his authorization. This argument ignores both the court’s
credibility determination and that the parties provided conflicting evidence on Robinson’s

                                               15
culpability. We conclude any favorable inferences to be drawn from Robinson’s
evidence is insufficient to warrant reversal of the judgment. As Sonic holds, the evidence
must be such that no other result is possible. (Sonic, supra, 196 Cal.App.4th at p. 466
[reversal only if uncontradicted evidence “‘of such a character and weight as to leave no
room for a judicial determination that it was insufficient to support a finding’” in
appellant’s favor].) We therefore affirm the trial court on this ground.6
IV. Motion to Dismiss Appeal and Request for Sanctions
              Select asserts Robinson is subject to monetary sanctions for pursuing a
frivolous appeal, which should also be dismissed. We disagree.
              “California courts have the inherent power to dismiss frivolous appeals.
[Citations.] In addition, Code of Civil Procedure section 907 provides that ‘[w]hen it
appears to the reviewing court that the appeal was frivolous or taken solely for delay, it
may add to the costs on appeal such damages as may be just.’ California Rules of Court,
rule 8.276(e)(1) allows the court to impose sanctions on a party or an attorney for the
taking of a frivolous appeal or appealing solely to cause delay. An appeal is frivolous
‘only when it is prosecuted for an improper motive—to harass the respondent or delay the
effect of an adverse judgment—or when it indisputably has no merit—when any
reasonable attorney would agree that the appeal is totally and completely without merit.
[Citation.]’ [Citation.] The first standard is tested subjectively. The focus is on the good
faith of appellant and counsel. The second is tested objectively. [Citation.] ‘While each
of the above standards provides independent authority for a sanctions award, in practice
the two standards usually are used together “with one providing evidence of the other.
Thus, the total lack of merit of an appeal is viewed as evidence that appellant must have



6
              Having affirmed the trial court’s determination Robinson failed to prove he
was a victim of identity theft we need not address his collateral argument he was entitled
to recover a $30,000 civil penalty.

                                             16
intended it only for delay.” [Citations.]’ [Citation.]” (In re Marriage of Gong & Kwong
(2008) 163 Cal. App. 4th 510, 516.)
              However, dismissal as a sanction is regarded as a drastic remedy, given the
vague borderline between appeals that are truly ‘frivolous’ and those that simply have no
merit. (People ex rel. Lockyer v. Brar (2004) 115 Cal. App. 4th 1315, 1318 [dismissal “is
a power that should not be used except in the absolutely clearest cases”].) For this
reason, appellate courts will generally decide the appeal on its merits and then impose
monetary sanctions in connection with affirmance if the appeal is deemed frivolous, i.e.,
any reasonable person would agree the appeal is totally and completely devoid of merit.
(Eisenberg et al., Cal. Practice Guide: Civil Appeals and Writs (The Rutter Group 2020)
¶¶ 5:36-5:37; In re Marriage of Flaherty (1982) 31 Cal. 3d 637, 651 (Flaherty).)
              We conclude the merits of Robinson’s appeal on the cross-compliant were
arguable, especially in light of the trial court’s determination in Robinson’s favor that
there was insufficient evidence Robinson was liable for the Adl defendants’ fraudulent
scheme. This appeal did not present a clearly meritless case warranting dismissal and we
appreciate that sanctions “should be used most sparingly to deter only the most egregious
conduct.” (Flaherty, supra, 31 Cal.3d at p. 651.) Here, Robinson’s contention the court
erred in interpreting the evidence supporting his identity theft claim was thoughtful.
Although the trial court drew a contrary inference from the evidence, “[c]ounsel and their
clients have a right to present issues that are arguably correct, even if it is extremely
unlikely that they will win on appeal.” (Flaherty, supra, 31 Cal.3d at p. 650.) It cannot
be said that any reasonable person would agree that Robinson’s argument was “‘totally
and completely devoid of merit.’” (Id. at p. 651.) Accordingly, this appeal was not
frivolous, and we deny Select’s motion.




                                              17
                                    DISPOSITION
             We affirm the judgment. Respondent shall recover its costs on appeal. We
deny Respondent’s motion to dismiss and request for sanctions.




                                               O’LEARY, P. J.

WE CONCUR:



IKOLA, J.



GOETHALS, J.




                                          18